Appeal from a judgment of the County Court of Chemung County (Hayden, J.), rendered February 6, 2004, upon a verdict convicting defendant of two counts of the crime of criminal sale of a controlled substance in the third degree.
After selling crack cocaine to an undercover informant on two separate occasions, defendant was charged with two counts of criminal sale of a controlled substance in the third degree. Following a jury trial, he was convicted of both charges and was sentenced as a second felony offender to consecutive terms of 71/2 to 15 years in prison. Defendant now appeals.
His sole contention is that the sentence is harsh and excessive. Based upon our review of the record, we disagree. Defendant has an extensive criminal record dating back to his youth and the charges at issue appear to have arisen from defendant’s participation in a pattern of drug-related activity. Under these circumstances, we cannot conclude that County Court abused its discretion in imposing consecutive sentences (see People v Davis, 4 AD3d 567, 568 [2004], lv denied 2 NY3d 798 [2004]; People v Parker, 305 AD2d 871, 872 [2003], lv denied 100 NY2d 597 [2003]). We reach this conclusion notwithstanding the recent amendments to the Rockefeller Drug Laws, which defendant concedes were not in effect at the time he was sentenced.
Cardona, RJ., Mercure, Spain, Mugglin and Kane, JJ., concur. Ordered that the judgment is affirmed.